(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Final Office Action dated 16 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 6-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

NEW GROUNDS OF REJECTION
None.

WITHDRAWN OBJECTIONS AND REJECTIONS
Claims 6, 9, 11, and 14 were objected to for lack of antecedent support.  In light of the amendments made to these claims in the Amendment filed on November 2, 2021, the objections are now withdrawn.
Claims 6-15 were rejected under 35 USC 112(a) as failing to comply with the written description requirement. to for lack of antecedent support.  In light of the substantive amendments made to these claims in the Amendment filed on November 2, 2021, the rejections are now withdrawn.



(2)	RESPONSE TO ARGUMENTS
The limitations of independent claim 6 fall within at least one of the groupings of abstract ideas.

As a preliminary matter, on pages 8-13 of the Appeal Brief, section III(B) “Claim 6 and 11 Prosecution History”, Appellant submitted a summary and statements associated with each action produced and interviews conducted during the prosecution of the instant application.  The Office respectfully disagrees with Appellant’s interpretation of the facts and submits that the record of the present application is complete and that the Office has been consistent and clear with respect to the rejections previously raised and currently maintained.
	On page 14 and 15 of the Appeal Brief, section IV Arguments, Section 1, in response to the abstract idea identified in the claims, it is submitted that the Final Office Action’s overgeneralization of the claims is clear error.  Appellant argues that “Examiners should consider the claim as a whole under Step 2A of the USPTO's SME guidance, and should not overgeneralize the claim or simplify it into its “gist” or core principles, when identifying a concept as a judicial exception. (Emphasis added).”  The argument continues by stating that the Office has overgeneralized the claims by simply construing them as “calculating” as purely mathematical concepts.  
The Office respectfully disagrees.
	As explained in the Final Office Action of September 16, 2021 and Advisory Action of November 2, 2021, the Office properly considered each and every recitation in the claims.  With respect to independent claim 6, as substantively amended on October 8, 2021, the Office identified the following functions to cover mathematical concepts: 
calculating actual heat exchange coefficient for actual operation timing cycle based on sensor data from operation data and refrigerant lookup data, wherein the actual heat exchange coefficient is used to determine maintenance status wherein 

Step 2, calculating fluid inlet enthalpy from the sensor data and the refrigerant lookup data and; 
Step 3, calculating heat exchanger capacity based on the values of Step 1 fluid outlet enthalpy and Step 2 fluid inlet enthalpy and; 
Step 4, calculating the actual heat exchanger coefficient based on the value in Step 3 heat exchanger capacity and the sensor data and

In light of the claim amendments, the Office explained in the Advisory Action that under their broadest reasonable interpretation, the limitations of the calculation steps, as drafted, are processes that entail purely mathematical relationships, mathematical formulas or equations, and mathematical calculations. Furthermore, as explained in the Final Office Action, the calculations recited in the claims are mental processes that can be performed using pen and paper by applying “sensor data from operation data and refrigerant lookup data”, as recited, to the mathematical equations described in various portions of the Specification of the present application using pen and paper.
As claimed, the calculation of the actual heat exchange coefficient and Steps 1, 2, 3, and 4 are purely mathematical concepts or calculations as described in Paragraphs [0031], [0021], [0023], [0025], and [0030] of the Specification, as published.  Using a heat exchange coefficient to determine maintenance status is a concept that, under a broadest reasonable interpretation, could be reasonably performed mentally or using pen and paper.  Accordingly, the Office has consistently concluded that the claim recites an abstract idea.  
The Office did not simply consider the term “calculating” in each step to generally conclude that the claim is directed to an abstract idea by reciting multiple mathematical concepts.  Rather, each recitation was broadly and reasonably construed in accord with the Specification.  

Regarding “Step 1, calculating fluid outlet enthalpy from the sensor data and the refrigerant lookup data”, Paragraph [0021] of the Specification, as published, describes “From cooling thermodynamic, Hout is defined as fluid outlet enthalpy, where its value can be obtained from the refrigerant's properties table: Hout =f(PH,Tout).” Concerning “Step 2, calculating fluid inlet enthalpy from the sensor data and the refrigerant lookup data”, Paragraph [0023] of the Specification, as published, describes “Similarly, Hin is defined as fluid inlet enthalpy, where its value can be obtained from the refrigerant's properties table: Hin =f(PL,Ts).”  With respect to “Step 3, calculating heat exchanger capacity based on the values of Step 1 fluid outlet enthalpy and Step 2 fluid inlet enthalpy”, Paragraph [0025] of the Specification, as published, describes “The system cooling capacity q can be expressed as a function of: q=G×(Hout−Hin).”  Finally, regarding “Step 4, calculating the actual heat exchanger coefficient based on the value in Step 3 heat exchanger capacity and the sensor data”, Paragraphs [0030] and [0031] of the Specification, 
In view of the foregoing, independent claim 6 recites an abstract idea.  Appellant’s arguments that the Office has failed to consider all the recitations of independent claim 6 are not persuasive.
Consistent interpretation of the claim limitations of independent claim 6 throughout prosecution.
Contrary to the arguments presented in the first paragraph of page 16 of the Appeal Brief, the Office has consistently maintained that such claim is directed to an abstract idea.  The Office respectfully submits that Appellant has failed to appreciate that independent claim 6, as part of an abstract idea, could be construed as mathematical concepts and/or mental processes.  In an effort to further demonstrate that the claim was directed to an abstract idea, the Office also demonstrated that the abstract ideas of independent claim 6 fell within the mental process grouping and the mathematical concept grouping of the abstract idea. The Office clearly explained how the calculating features could also be performed by a person using paper and pencil by calculating the actual heat exchange coefficient, fluid outlet enthalpy from sensor data and lookup data, fluid inlet enthalpy from sensor data and the lookup data, and the heat exchanger capacity based on the previous calculations of the fluid outlet enthalpy and fluid inlet enthalpy using the math equations as presented in the referred portions of the Specification.  It is worth noting that the claims were substantively amended (Amendment dated October 8, 2021) in 
PCT Preliminary Report is not binding.
On page 16 of the Appeal Brief, second paragraph, it is argued that because the examiners of the PCT Preliminary Report from Examiner Copenheaver and Supervisor Jules did not reject the claims under 35 USC 101, the Office is now showing unfamiliarity of the 2019 Guidance for non-statutory subject matter rejections.  However, the Office has explained to Appellant in previous actions and during the interviews that such Report is not binding.  The PCT Preliminary Report was carefully and properly considered, however, in accordance with the examination guidelines, the Examiner of record has to make an independent assessment of the allowability of the claims and has to make her own determination of the scope of the claims. 37 CFR 1.416 Therefore, the arguments of Section 1 are not persuasive.
Additional limitations of independent claim 6 do not integrate the judicial exception into a practical application.
In Section 2 of the Arguments section of the Appeal Brief, a general assertion is made of clear error because there is no risk of pre-emption.  Also, albeit unclear, this section appears to refer to the practical application analysis.  
As explained in the Final Office Action and Advisory Action, the judicial exceptions identified as recited in independent claim 6 were not integrated into a practical application.  In particular, independent claim 6 recites the additional elements of, “Step 5, providing accurate estimation on dirt accumulation on indoor/outdoor heat exchange and filter, so that a warning on cleaning is needed when necessary or to stop the system from damaging itself”.  Such limitation See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 (i.e., all uses of the recited judicial exception require such data gathering or data output).  The additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The additional feature including “indoor/outdoor heat exchange and filter”, as recited in the claim that is configured to carry out the additional and abstract idea limitations may be a tool that is used to provide the accurate estimation as recited in claim 6, but is recited so generically that it represents no more than mere instructions to apply the judicial exceptions on a generic electronic component.  Thus, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
In Section 3 of the Arguments section of the Appeal Brief, pages 18 and 19 refer to various portions of the MPEP to generally contest that the claim is not directed to an abstract idea.  However, without demonstrating how these particular portions of the MPEP apply to the particular features of independent claim 6, the arguments are not persuasive.  It is further submitted that “under MPEP 2106.04(a)(3) Tentative Abstract Ideas, if the examiner believes a claim limitation should be treated as an abstract idea even though it does not fall within any of the groupings of abstract ideas discussed in MPEP § 2106.04(a)(2) (.e., mathematical concepts, certain methods of organizing human activity, mental processes), the application should be brought to the attention of the Technology Center (TC) director. The TC Director will give approval for a Step 2B subject matter eligibility rejection of a claim reciting a tentative abstract 
Section 4 of the Arguments section of the Appeal Brief, it is submitted that the claimed invention involves a practical application.  As explained above, the additional recitation of Step 5 does not integrate the recited judicial exceptions into a practical application of the exception, when the features of Step 5 is taken individually and in combination with the rest of the claim.  Thus, the assertion is not deemed persuasive.
Response to arguments directed GPS analogy.
The Office has considered the statements made on pages 20 and 21 of this Section of the Appeal Brief.  However, the statements seem to be directed to GPS technology and court rulings, without explaining how such technology and court cases directly apply to the claimed recitations of the instant claims.  Thus, the Office does not deem these statements persuasive.  The Office respectfully submits that although the Appellant refers to the title of the invention on pages 21 and 22 to support that independent claim 6 is not directed to an abstract idea, such reference cannot be part of the 35 USC 101 analysis of the claim as the title is not part of the recitations.
Additional limitations of independent claim 6 do not amount to significantly more.
Although no arguments were presented in the Appeal Brief regarding whether the claim as a whole amounts to significantly more, for purposes of completing the analysis under 35 USC 101, the Office would also like to submit the following. 
Independent claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Cheng”) describes in Paragraph [0060] “The operator may, for example, implement control tuning via a controller application, a maintenance procedure such as a soot-blowing procedure via a maintenance application, etc., based on the determined value of the process characteristic parameter ... in the situation in which the process characteristic parameter is a heat transfer coefficient of a heat exchanger, when the heat transfer coefficient becomes too low (falls below a predetermined threshold), a user may manually or the system may automatically implement a maintenance or control procedure (such as a soot blowing or controller tuning) to increase the heat transfer coefficient or to compensate for the low heat transfer coefficient in the control of the process.”  US Patent Publication No 2014/0008035 A1 to Patankar et al. (“Patankar”) describes in Paragraph [0006] “...it is desirable develop new techniques for contamination monitoring of heat exchangers that could alert a maintenance crew in advance to prepare for a timely removal or cleaning of the heat exchangers and thereby minimize disruption when contamination levels exceed acceptable thresholds...” US Patent Publication No. 2010/0258275 A1 to Koenig et al. (“Koenig”) describes in Paragraph [0024] “The heat exchangers in which, for example, the cooling air is guided past the heat exchanger with the aid of corresponding fans, can become contaminated more and more over time by such types and other types of contaminations contained in the cooling air, which, for example, can lead to a reduction of the heat transfer coefficient of the surface of the heat exchanger ...” Koenig also describes in Paragraph [0027] “To prevent such serious damage and to counteract such 
The additional feature including “indoor/outdoor heat exchange and filter”, as recited in the claim that is configured to carry out the additional and abstract idea limitations may be a tool that is used to provide the accurate estimation as recited in claim 6, but is recited so generically that it represents no more than mere instructions to apply the judicial exceptions on a generic electronic component.  
In view of the foregoing, the additional claimed features do not amount to significantly more and independent claim 6 is not patent eligible.
Dependent claim 7 is not patent eligible.
Regarding dependent claim 7, this claim further recites, “calculating a baseline heat exchange coefficient after installation or maintenance”.  Under their broadest reasonable interpretation, “calculating”, as drafted, is purely mathematical concept or a mathematical calculation. As defined in Paragraph [0054] of the Specification, as published, the baseline heat exchange coefficient is derived from indoor and outdoor temperature readings and calculations of an average cooling output. As a result, under the broadest reasonable interpretation of the claim in light of the specification, once these readings are observed, a person can calculate the heat exchange coefficient using pen and paper.
This judicial exception is not integrated into a practical application. In particular, claim 7 recites the additional features of, “when the heat exchange coefficient is less than the baseline outdoor heat exchange coefficient by the threshold, setting off an alarm for heat exchange maintenance or stopping the system, wherein the threshold can be set by the user or a 
In view of the foregoing, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Dependent claim 8 is not patent eligible.
Regarding claim 8, this claim is directed to further defining the abstract idea as recited in independent claim 6. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Accordingly, the claim is directed to an abstract idea. The claim also does not include additional elements that integrates the judicial exception into a practical application and that would be sufficient to amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible.


Dependent claims 9 and 10 are not patent eligible.
Regarding claims 9 and 10, these claims are also directed to further defining the abstract idea as recited in independent claim 6. Furthermore, claim 9 recites, in part, “in case of outdoor heat exchange, additional compressor discharge pressure and compressor discharge temperature are part of the calculation; and in case of the AC system is variable speed system, addition compressor speed is part the calculation” and claim 10 recites, in part, “the alarm or system stop is triggered when the actual heat exchange coefficient has been lacking from the baseline heat exchange coefficient for several times”. The claimed features of “in case of” in claim 9 provide the claimed features to be contingent limitations that may not be performed because if the heat exchange is not outdoor and the AC system is not a variable speed system, then the remaining features would not be part of the calculations. Similarly, reciting “when” in claim 10 indicates a contingent limitation because the alarm or stop may not be triggered if the actual heat exchange coefficient has not been lacking from the baseline heat exchange coefficient for several times. Accordingly, claims 9 and 10 are directed to an abstract idea. The claims also do not include additional elements that integrates the judicial exception into a practical application and that would be sufficient to amount to significantly more than the judicial exception. Thus, claims 9 and 10 are not patent eligible.
Independent claim 11 is not patent eligible.
Regarding independent claim 11, this claim is directed to a non-transitory computer-readable medium reciting substantially same functions as those recited in independent claim 6. Therefore, the rejections applied to independent claim 1 above also applies to independent claim.  Independent claim 11 is not patent eligible.

Dependent claims 12-15 are not patent eligible.
Claims 12-15 are directed to a non-transitory computer-readable medium reciting substantially same functions as those recited in claims 7-10, respectively. Therefore, the rejections applied to claims 7-10 above also applies to claims 12-15. Claims 12-15 are not patent eligible.  

Respectfully submitted,
/AMC/Patent Examiner, Art Unit 2117          



Conferees:



/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117                                                                                                                                                                                                        


/Jason Cardone/
Primary Examiner


                                                                                                                                                                                              Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.